DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Claim Objections
Claims 1, 3  19 and 26-27 are objected to because of the following informalities: 
Claim 1, lines 4- 5 recites the limitation, “displaceable between the teeth of a wearer” which for clarity should instead recite –displaceable between teeth of a wearer--.
Claim 3, line 3, recites the limitation, “a wearer’s teeth” which should instead recite --the wearer’s teeth-- to clarify it is the same wearer.
Claim 3, line 3, recites the limitation “by the teeth” which for clarity should instead recite --by the wearer’s teeth--.
Claim 24, line 5 recites “a plurality of the teeth of a wearer” which should instead recite --a plurality of teeth of a wearer--.
Claim 26, line 3 recites “a wearer’s teeth” and “by the teeth” which for clarity should instead recite --the wearer’s teeth-- and --by the wearer’s teeth--.
Claims 19 and 27 both recite the limitation “unique identification.”  It is unclear how the term “unique” further informs the identification of the mouth guard thereby to identify the wearer.  It is suggested that Applicant delete the term “unique” from the claims.  
   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3, 20, 23, 26, 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 26 both recite the limitation “substantially planar surfaces”  The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as --planar surfaces--.
Claims 3 and 26 both recite the limitation “a plurality of adjacent substantially planar surfaces intersecting along respective lines, wherein the lines soften.” The term “the lines” is indefinite.  Material at the intersections of the plurality of adjacent substantially planar surfaces can soften, but a line is an abstraction defined by the intersection of surfaces in this instance.  For the purposes of examination the limitation will be interpreted as --a plurality of adjacent substantially planar surfaces intersecting along intersections, wherein material of the intersections softens--.Claims 20 and 28 both recite the limitation “substantially transparent.” The term “substantially”  is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as –transparent--.
Claims 23 and 31 both recite the limitation “generally flat.”  The term “generally”  is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the limitation will be interpreted as –flat--.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 24-31 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 24 recites, “a conforming component…filling gaps between each of a plurality of the teeth of a wearer of the mouth guard” which positively claims the human body.  Language such as “configured to “ or “adapted for” is recommend to positively avoid claiming human body parts.  For example, the claim could be amended to recite  --a conforming component…configured to fill gaps between each of a plurality of teeth of a wearer of the mouth guard--.  
As claims 25-31 depend from claim 24, they are rejected for at least the same reasons as claim 24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 22-24, 26 and 30-31  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Smith (GB 2537581 [cited in IDS dated 02/27/2022; copy provided by Applicant]).
	Regarding claim 1, Smith discloses a mouth guard 100 comprising: a structural component 200 (housing 200, page 9, lines 15-25) having an arch portion (Fig. 1 shows arch shape; page 4, lines 15-16) including pre-formed tooth-receiving indentations (the housing is formed by the user biting on the housing in isolation; by first moulding the mouth guard and then the insert, the insert more accurately forms into the crevices [pre-formed tooth receiving indentations] of the housing and accurately molds around the user’s teeth, page 8, lines 4-17); and a conforming component 300 (thermoplastic insert 300, page 9, lines 15-25) supported by the structural component (insert is softer than the housing, page 3, lines 5-7; the housing may have greater resistance to deformability when the insert and the housing are at about the same temperature, page 4, lines 37-39; the second member [housing] is used for impact resistance, page 2, lines 32-40; insert is suitable for insertion in the housing, page 3, lines 1-7; thus the insert is suitable for insertion in the housing which has impact resistance; thus housing 200 [structural component] provides support to the insert [conforming component]) and being displaceable (page 10, lines 17-31) between the teeth of a wearer and the tooth-receiving indentations only (insert is placed between the mouth guard and the user’s teeth, page 7, lines 7-9; mouth guard has housing with tooth receiving indentations, page 8, lines 4-17; Fig. 2 shows insert in the housing; thus the insert is displaceable between the teeth of a wearer and tooth-receiving indentations, page 8, lines 4-23) when at or above a threshold temperature (at least 50 degrees Celsius, page 4, line 29 to page 5, line 16).
Regarding claim 24 Smith discloses a customizable mouth guard 100 comprising: a structural component 200 (housing 200, page 9, lines 15-25) having an arch portion (Fig. 1 shows arch shape; page 4, lines 15-16) including pre-formed tooth-receiving indentations (the housing is formed by the user biting on the housing in isolation; by first moulding the mouth guard and then the insert, the insert more accurately forms into the crevices of the housing [pre-formed tooth receiving indentations] and accurately molds around the user’s teeth, page 8, lines 4-23); and a conforming component 300 (page 9, lines 15-25) supported by the structural component (insert is softer than the housing, page 3, lines 5-7; the housing may have greater resistance to deformability when the insert and the housing are at about the same temperature, page 4, lines 37-39; the second member [housing] is used for impact resistance, page 2, lines 32-40; insert is suitable for insertion in the housing, page 3, lines 1-7; thus the insert is suitable for insertion in the housing which has impact resistance; thus housing 200 [structural component] provides support to the insert [conforming component]) and filling gaps between each of a plurality of the teeth of a wearer of the mouth guard (there are inherently gaps between teeth; the insert more accurately follows the conformations of the user’s teeth, page 3, line 40 to page 4, line 1; the insert is configured to mould to the user’s teeth, page 6, lines 35 to 38; page 4, lines 16-18; as the insert molds to a user’s teeth it follows that it would fill gaps between the teeth) and respective ones of the tooth-receiving indentations (the housing is formed by the user biting on the housing in isolation; by first moulding the mouth guard and then the insert, the insert more accurately forms into the crevices [pre-formed tooth receiving indentations] of the housing and accurately molds around the user’s teeth, page 8, lines 4-17; page 10, lines 38-40), wherein the conforming component is displaceable to fill the gaps responsive to pressure from interaction with the wearer's teeth (the insert is inserted in to the housing and the user bites both the insert and the housing together, page 8, lines 4-17; by first moulding the mouth guard and then the insert, the insert more accurately forms in to the crevices of the housing and accurately molds around the user’s teeth, page 8, lines 4-17; the insert more accurately follows the conformations of the user’s teeth, page 3, line 40 to page 4, line 1; page 6, lines 35 to 38; page 4, lines 16-18;) only while the conforming component is at or above a threshold temperature (at least 50 degrees Celsius, page 4, line 29 to page 5, line 16).
Regarding claims 3 and 26, Smith discloses the invention as described above and further discloses wherein at least the conforming component is formed as a plurality of adjacent substantially planar surfaces intersecting along respective lines,  (see Fig. 7 showing opposing planar side walls 320 [planar surfaces] intersecting with base 330 [planar surface] at lines [intersections of the surfaces [walls and base]]; page 11, lines 20-25) wherein the lines soften (intersections include the insert material which softens; page 10, lines 1-15) and the surfaces wrap around a wearer's teeth when subjected to pressure by the teeth at or above the threshold temperature, thereby to conform to the wearer's teeth (the insert [including planar surfaces and lines as discussed above] is heated and pressed into the housing; the compression of the insert allows the user to make an impression of a user’s upper or lower set of teeth; the user may physically bite the housing and insert together, page 7, lines 23-28; in order to form the mould of the user’s teeth, the housing and insert are heated in hot water, page 10, lines 1-15; there is a threshold temperature of at least 50 degrees Celcius, page 10, lines 1-15).
	Regarding claims 22 and 30, Smith discloses wherein the conforming component is adapted to the pre-formed tooth-receiving indentations to partially fill the pre-formed tooth-receiving indentations (the housing is formed by the user biting on the housing in isolation; by first moulding the mouth guard and then the insert, the insert more accurately forms into the crevices of the housing and accurately molds around the user’s teeth, page 8, lines 4-17; page 10, lines 38-40); prior to a first displacement of the conforming component (the insert is then placed into and received by the deformed housing such that the insert is deformed into the housing, page 8, lines 4-23) during a customization of the mouth guard to the wearer page  8, lines 4-17) when at or above the threshold temperature (at least 50 degrees Celsius, page 4, line 29 to page 5, line 16).
	Regarding claims 23 and 31, Smith discloses the invention as described above and further discloses wherein the conforming component is generally flat (the insert may be formed as a strip, page 3, lines 14-18) and overlying the pre-formed tooth-receiving indentations (the housing is formed by the user biting on the housing in isolation; by first moulding the mouth guard and then the insert is inserted in the housing; the insert more accurately forms into the crevices of the housing [pre-formed too-receiving indentations] and accurately molds around the user’s teeth, page 8, lines 4-17; page 10, lines 38-40; as the insert forms into the crevices it is overlying the pre-formed tooth receiving indentations) prior to a first displacement of the conforming component (the insert is then placed into and received by the deformed housing such that the insert is deformed into the housing, page 8, lines 4-23) during a customization of the mouth guard to the wearer when at or above the threshold temperature (at least 50 degrees Celsius, page 4, line 29 to page 5, line 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB 2537581 [cited in IDS dated 02/27/2022; copy provided by Applicant]) in view of Kittelsen (US 6510853).
Regarding claims 2 and 25 Smith discloses the invention as described above and further discloses wherein the structural component and the conforming component are comprised of the same material (preferably the housing and insert are made from ethylene vinyl acetate copolymer, Smith, page 5, lines 18-27).
Smith does not disclose the density of the material in the structural component being greater than the density of the material in the conforming component.
Kittelsen teaches an analogous mouth guard 70 (mouthguard 70, col. 4, lines 44-46) having an analogous structural component 86, 106 (framework 86, bite plate 106, col. 5, lines 7-38)  and an analogous conforming component 170 (softenable material 170, col. 5, lines 7-38) wherein the structural component and the conforming component are comprised of the same material (the bite plate 106 [part of analogous structural component] and the softenable material 170 [analogous conforming component] are comprised of polyethylene; bite plate 106 made of polyethylene, col. 5, lines 22-38; softening component made of polyethylene, col. 6, line 59-66), the density of the material in the structural component being greater than the density of the material in the conforming component (frame 106 made of high density polyethylene, col. 5, lines 22-38; softening material 170 made of low-density polyethylene, col. 6, line 59-66).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the material in the structural component of the mouth guard of Smith that is comprised of the same material as the conforming component, has a density being greater than the density of the material in the conforming component, as taught by Kittelsen, in order to provide an improved mouthguard where the structural component  is very durable and the conforming component has the required softness (Kittelsen, col. 5, lines 22-33; Kittelsen, col. 6, lines 59-66).
Claim(s) 20-21 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB 2537581 [cited in IDS dated 02/27/2022; copy provided by Applicant]) in view of Rafih (US 2012/0231932).
	Regarding claims 20 and 28, Smith discloses the invention as described above but does not disclose wherein the conforming component is substantially transparent.
	Rafih teaches an analogous mouth guard 100 (oral appliance 100, [0055], Fig. 1A) comprising an analogous structural component 150 (frame 150, [0058]) and an analogous conforming component 101 (overmolded thermo-plastic material 101, [0058])  supported by the structural component  ([0058]) and being displaceable when at or above a threshold temperature ([0058]), wherein the conforming component is substantially transparent ([0057]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the conforming component of the mouth guard of Jacobs is substantially transparent, as taught by Rafih, in order to provide an improved mouth guard that allows for features to be visible through the conforming component (Rafih, [0058]).
	Regarding claims 21 and 29, Smith discloses the invention as described above but does not disclose wherein the conforming component is opaque.
	Rafih teaches an analogous mouth guard 100 (oral appliance 100, [0055], Fig. 1A) comprising an analogous structural component 150 (frame 150, [0058]) and an analogous conforming component 101 (overmolded thermo-plastic material 101, [0058])  supported by the structural component  ([0058]) and being displaceable when at or above a threshold temperature ([0058]), wherein the conforming component is opaque ([0057]).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the conforming component of the mouth guard of Smith is opaque, as taught by Rafih, in order to provide an improved mouth guard that obtains a desired appearance (Rafih, [0069]).
Claim(s) 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB 2537581 [cited in IDS dated 02/27/2022; copy provided by Applicant]) in view of Benzel (US 2016/0106346) and in further view Scheja (US 2015/0165231).
Regarding claims 19 and 27, Smith discloses the invention as described above.
Smith does not disclose further comprising an electronic circuit integrated within a gel protective pack integrated into the structural component of the mouth guard, the electronic circuit comprising RFID components for storing and communicating an unique identification of the mouth guard thereby to identify the wearer.
Benzel teaches an analogous mouth guard ([0019] mouthpiece apparatus includes a mouth guard, [0019]) comprising an analogous structural component (surrounding material of the mouthpiece, [0020]) and further comprising an electronic circuit 12 integrated into the structural component of the mouthguard (sensor assembly 12, the sensor assembly 12 can be mounted within a mouthpiece apparatus [0019]; the sensor assembly 12 can include microelectromechanical systems, [0019]; thus it is an electronic circuit; the sensor assembly 12 may be encapsulated entirely by the surrounding material of the mouthpiece or embedded partially in the material [substrate], [0020]; thus it is integrated into the structural component [surrounding material]), the electronic circuit comprising RFID components (the sensor assembly [electronic circuit] includes an RFID device, [0082]; in one implementation, the sensor assembly includes an active radio frequency identification device (RFID) that works in concert with a tracking system, [0082]) for storing and communicating an unique identification of the mouth guard thereby to identify the wearer (RFID device works in concert with a tracking system at a location associated with the athletic event to provide a continuous updating of each athletes position, [0081], [0082], [0083], [0084]; as the RFID tracks athletes and works in concert with a tracking system it follows that a unique identification of the mouth guard is stored for each athlete and communicated to the tracking system).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the mouth guard of Smith further comprises an electronic circuit integrated into the structural component of the mouth guard, the electronic circuit comprising RFID components for storing and communicating an unique identification of the mouth guard thereby to identify the wearer, as taught by Benzel, in order to provide an improved mouthguard that provides continuous updating of an athlete’s position (Benzel, [0081]).
Smith in view of Benzel discloses the invention as described above.
Smith in view of Benzel does not disclose an electronic circuit integrated within a gel protective pack.
Scheja teaches an analogous electronic circuit (flexible circuit, [0015] within a gel protective pack (waterproof gel pack, [0015]; thus pack protects the circuit from water and is protective).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the electronic circuit of the mouth guard of Smith in view of Benzel is within a gel protective pack, as taught by Schjea, in order to provide an improved mouth guard that is water proof (Scheja, [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs (US 2006/0065277) discloses a mouth guard 10 (mouthguard 10, [0016], Fig. 1) comprising: a structural component 11 (outer tray 11, [0016]; [0018];[0020]; a first tray is provided to give structural integrity that does not deform when impacted during use, [0010]) having an arch portion (tray  11 is generally U-shaped, [0016) including pre-formed (it is preferable to mold tray 11 first since it is harder, [0020]; thus tray 11 [structural component] is pre-formed) tooth-receiving indentations 21 (ridges 21, [0016], [0017]; ridges 21 engage the cusps of the molars, [0017]; thus ridges 21 [indentations] are tooth-receiving); and a conforming component 31 (second tray 31, [0018]) supported by the structural component (fixedly attached to tray 11 is a second tray 31 that is positioned inside the U-shape 23, 25, and 27 [of tray 11, [0016], Fig. 2) and being displaceable between the teeth of a wearer and the tooth-receiving indentations (tray 31 [conforming component] positioned inside tray 11, [0018]; ridges 21 [indentations] on bottom portion 19 of tray 11, [0016]; second tray 31 conforms substantially to upper teeth by biting down, [0018]; ridges 21 engage the cusps of the molars of the lower teeth, [0017]; thus tray 31 is displaceable [conformable] between the teeth of a wearer and the tooth receiving indentations) only when at or above a threshold temperature  ([0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.M./Examiner, Art Unit 3786     
                                                                                                                                                                                                   /ERIN DEERY/Primary Examiner, Art Unit 3754